Title: To Thomas Jefferson from Madame d’Houdetot, 18 July 1789
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



Eaubonne ce 18 juilliet

Vous me pardonnerés Monsieur ma sollicitude maternelle pour deux enfans auquel vous vous interresses. Je n’ay eu n’y nay que vos espoirs du moyen de les aprocher de moy. Puis je esperer de vos bontés pour eux et pour moy que vous voudrés bien me dire s’ils peuvent rester tranquiles où ils sont, et si vous pensés qu’ils doivent sortir. Auriés vous la bonté de leur donner azile jusqua ce que je puisse leur en procurer un. Il me semble pourtant qu’ils nont rien a craindre, mais je ne puis prendre trop de precaution pour des enfans qui me sont très chers. Un mot je vous prie et mille pardons. La poste recommence d’aller. Ny la poste ni les exprés ne passoient pas ces jours derniers.

La Ctesse dHoudetot


Ecrivés a Sannois d’ou on menverra vostre lettre a Eaubonne ou je suis arrivée.

